          Case 1:18-cv-01731-NONE-GSA Document 21 Filed 07/10/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MARVIN DOMINGUEZ,                         1:18-cv-01731-NONE-GSA-PC
12                 Plaintiff,                  ORDER SETTING SETTLEMENT
                                               CONFERENCE
13         vs.
14   F. PADILLA, et al.,
15                Defendants.
16

17

18          Marvin Dominguez (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis with this civil rights action brought pursuant to 42 U.S.C. § 1983. The Court has
20   determined that this case will benefit from a settlement conference. Therefore, this case will be
21   referred to Magistrate Judge Sheila K. Oberto to conduct a settlement conference on December
22   15, 2020 at 10:30 a.m. The court will issue the necessary transportation order in due course.
23          Consideration of settlement is a serious matter that requires thorough preparation prior to
24   the settlement conference. Accordingly, the Court ORDERS:
25          1. This case is set for a settlement conference before Magistrate Judge Sheila K. Oberto
26               on December 15, 2020 at 10:30 a.m.
27          2. At least one month prior to the conference, the Court will notify the parties of whether
28               the conference will take place in person or via Zoom videoconferencing. Defense

                                                     1
     Case 1:18-cv-01731-NONE-GSA Document 21 Filed 07/10/20 Page 2 of 3



 1       counsel shall arrange for Plaintiff’s participation in the conference. The Court will
 2       issue a writ of habeas corpus ad testificandum for Plaintiff, as appropriate.
 3    3. Each party or a representative with full authority to negotiate and enter into a binding
 4       settlement agreement shall participate in the conference.
 5    4. Participants in the conference must be prepared to discuss the claims, defenses and
 6       damages. The failure of any counsel, party or authorized person subject to this order
 7       to participate in the conference may result in the imposition of sanctions.
 8    5. The parties shall engage in informal settlement negotiations. No later than October
 9       13, 2020, Plaintiff shall submit to Defendant, by mail, a written itemization of
10       damages and a meaningful settlement demand, including a brief explanation of why
11       such a settlement is appropriate, which should not exceed 5 pages. No later than
12       November 3, 2020, Defendant shall respond, by mail or telephone, with an acceptance
13       of Plaintiff’s offer or a meaningful counteroffer, including a brief explanation of why
14       such a settlement is appropriate. If settlement is achieved, the parties shall file a
15       Notice of Settlement as required by Local Rule 160.
16    6. If settlement is not achieved informally, the parties shall submit confidential
17       settlement conference statements no later than December 1, 2020. Once a party has
18       submitted the statement, he or she shall file a “Notice of Submission of Confidential
19       Settlement Conference Statement” with the court.          The confidential settlement
20       conference statements themselves should not be filed with the court nor served on the
21       opposing      party.         Defendant      shall     email     his    statement     to
22       skoorders@caed.uscourts.gov. Plaintiff shall mail his statement, clearly captioned
23       “Confidential Settlement Conference Statement,” to United States District Court,
24       Attn: Magistrate Judge Sheila K. Oberto, 2500 Tulare Street, Room 1501, Fresno, CA
25       93721.
26    7. The confidential settlement conference statements should be no longer than 5 pages
27       in length, typed or neatly printed, and include:
28       a. A brief statement of the facts of the case;

                                               2
         Case 1:18-cv-01731-NONE-GSA Document 21 Filed 07/10/20 Page 3 of 3



 1              b. A brief summary of the claims and defenses of the case, i.e., statutory,
 2                 constitutional, or other grounds upon which the claims are founded;
 3              c. A forthright discussion of the strengths and weakness of the case and an
 4                 evaluation of the likelihood of prevailing on the claims and defenses, from the
 5                 party’s perspective, and a description of the major issues in dispute;
 6              d. An estimate of the party’s expected costs and time to be expended for further
 7                 discovery, pretrial matters, and trial;
 8              e. A summary of past settlement discussions, including the initial settlement
 9                 negotiations required above; a statement of the party’s current position on
10                 settlement, including the amount the party would offer and accept to settle (in
11                 specific dollar amounts); and a statement of the party’s expectations for settlement
12                 discussions;
13              f. A list of the individuals who will be attending the conference on the party’s behalf,
14                 including names and, if appropriate, titles;
15              g. If a party intends to discuss the settlement of any other actions or claims not raised
16                 in this suit, a brief description of each action or claim, including case number(s)
17                 as applicable.
18        8. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office
19              at California Substance Abuse Treatment Facility, via facsimile at (559) 992-7191.
20
     IT IS SO ORDERED.
21

22     Dated:     July 10, 2020                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                     3
